DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 8 of the claim each refer to “…the ring a, the ring b or the ring c …” This limitation should instead read “…ring A, the ring B or the ring C …”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  Lines 11-12 and line 23 of the claim each refer to “…the ring a, the ring b or the ring c …” This limitation should instead read “…ring A, the ring B or the ring C …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: Line 4 of claim 8 recites “… and the other(s) is(are) hydrogen atom(s).” The presence of the parenthesis makes it unclear if all of the other groups of R1 to R11 that are not the one diarylamino of R4 to R6 or the one aryl of R9 to R11 must each hydrogen on only some of them must be hydrogen. This renders the claim indefinite.
For the purposes of examination, the Examiner is interpreting the claim such that all of the other groups of R1 to R11 that are not the one diarylamino of R4 to R6 or the one aryl of R9 to R11 must each hydrogen.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanotani et al. (WO 2016/010136 A1—US 2017/0163010 A1 used as an English language equivalent) (hereinafter “Nakanotani”) in view of Hatakeyama et al. (“Ultrapure Blue Thermally Activated Delayed Fluorescence Molecules: Efficient HOMO–LUMO Separation by the Multiple Resonance Effect” Advanced Materials (2016) vol. 28, pp. 2777-2781.) (hereinafter “Hatakeyama”).
Regarding claims 1-8: Nakanotani discloses an organic semiconductor laser device {(paragraphs [0027]-[0033]: An organic light emitting device containing a host material, a delayed fluorescence material, and a light-emitting material.), (paragraphs [0011]-[0012] and [0100]: The organic light-emitting device of the disclosure is an organic semiconductor laser.)}.
The device comprises a light-emitting material, a host material, and a delayed fluorescence material {(paragraphs [0027]-[0033]: An organic light emitting device containing a host material, a delayed fluorescence material, and a light-emitting material.), (paragraphs [0011]-[0012] and [0100]: The organic light-emitting device of the disclosure is an organic semiconductor laser.)}.
Nakanotani does not exemplify a device comprising a compound a compound represented by the instant formula (1).
However, as outlined above, the organic semiconductor laser device of Nakanotani comprises a delayed fluorescence material.
Nakanotani teaches that the delayed fluorescence material is not specifically limited, but is preferably thermally activated and has a difference between the lowest excited singlet state and the energy in the lowest excited triplet state of 0.3 eV or less {paragraphs [0037]-[0037]}. The delayed fluorescence material further preferably has a rate constant from a lowest excited triplet state to a lowest excited singlet state of 103/s or more {paragraph [0039]}.
Hatakeyama teaches thermally activated delayed fluorescence (TADF) materials for use in light-emitting devices {p. 2777, 1st col., 1st paragraph through p. 2778, 1st col., 1st paragraph}.
The TADF material of Hatakeyama can have the structure shown below {p. 2778, 1st col., 1st paragraph and Figure 2: DABNA-2}.

    PNG
    media_image1.png
    444
    728
    media_image1.png
    Greyscale

The TADF material of Hatakeyama shown above has a difference between the lowest excited singlet state and the energy in the lowest excited triplet state of 0.3 eV or less {Table 1}.
The TADF material of Hatakeyama shown above has a rate constant from a lowest excited triplet state to a lowest excited singlet state of 103/s or more {Table 2}.
Therefore, at the time the invention was effectively filed, the TADF material of Hatakeyama shown above would have been a delayed fluorescence material suitable for the purposes of Nakanotani.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic semiconductor laser device of Nakanotani by using the TADF material of Hatakeyama shown above as the delayed fluorescence material of Nakanotani, based on the teaching of Nakanotani and Hatakeyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of DABNA-2 of Hatakeyama would have been a choice from two identified, predictable solutions taught by Hatakeyama, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 9: Nakanotani as modified by Hatakeyama teaches all of the features with respect to claim 1, as outlined above.
Nakanotani does not exemplify a specific device that is a photoexcitation-type organic semiconductor laser device.
However, Nakanotani teaches that the organic semiconductor laser device can be a photoexcitation-type organic semiconductor laser device {paragraph [0100]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic semiconductor laser device such that it was a photoexcitation-type organic semiconductor laser device, based on the teaching of Nakanotani. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of a photoexcitation-type organic semiconductor laser device would have been a choice from two identified, predictable solutions taught by Nakanotani, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic semiconductor laser devices.

Regarding claims 10-11: Nakanotani as modified by Hatakeyama teaches all of the features with respect to claim 1, as outlined above.
Nakanotani does not exemplify a specific device that is a current excitation-type organic semiconductor laser device.
However, Nakanotani teaches that the organic semiconductor laser device can be a current excitation-type organic semiconductor laser device {paragraph [0100]}.
The current excitation-type organic semiconductor laser device has a light emitting layer arranged between and anode and a cathode {paragraphs [0100]-[0106]}.
The light-emitting material, a host material, and a delayed fluorescence material mixture of Nakanotani is comprised in the light-emitting layer {paragraph [0101]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic semiconductor laser device such that it was a current excitation-type organic semiconductor laser device having the structure described above, based on the teaching of Nakanotani. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of a photoexcitation-type organic semiconductor laser device would have been a choice from two identified, predictable solutions taught by Nakanotani, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic semiconductor laser devices.

Regarding claim 12: Nakanotani as modified by Hatakeyama teaches all of the features with respect to claim 11, as outlined above.
Nakanotani does not exemplify a specific device that is a current excitation-type organic semiconductor laser device in which the compound having the structure of formula (1) has a concentration by weight relative to the total weight of the light emitting layer of 1 to 25%.
However, Nakanotani teaches that the delayed fluorescence material can be present at a concentration of 6% by weight {paragraph [0140]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic semiconductor laser device such that the concentration of the delayed fluorescence material was 6% by weight relative to the total weight of the light emitting layer, based on the teaching of Nakanotani. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum device structures in order to produce optimal organic semiconductor laser devices.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kahen et al. (US 2005/0025203 A1) (hereinafter “Kahen”) in view of Hatakeyama et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Hatakeyama ‘118”).
Regarding claims 1-5: Kahen discloses an organic semiconductor laser device {paragraphs [0022]-[0025]}.
The device comprises a fluorescent light-emitting material {paragraphs [0025], [0028], and [0128]}.
The fluorescent light-emitting material is selected to provide emission between 300 and 1700 nm {paragraph [0128]}.
Kahen does not teach a device comprising a fluorescent dopant having the structure of the instant formula (1).
Hatakeyama ‘118 teaches compounds that are fluorescent light-emitting dopants for use in light-emitting devices {(paragraphs [0008]-[0023] and [0034]-[0037]: Description of the compounds of the invention of Hatakeyama ‘118.), (paragraphs [0020], [0023], [0035], [0069], [0331]: The compound of the disclosure of Hatakeyama ‘118 can be used a fluorescent light-emitting dopants.)}.
Hatakeyama ‘118 exemplifies the compound shown below as a fluorescent light-emitting dopant {(paragraphs [0765]-[0768]: Compound (1-176) was used as a fluorescent light-emitting dopant.), (paragraphs [0015] and [0081]: Compound (1-176).)}.

    PNG
    media_image2.png
    456
    573
    media_image2.png
    Greyscale

The compound emits light having a peak emission wavelength of 437 nm {paragraph [0768]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic semiconductor laser device of Kahen by using the fluorescent dopant material of Hatakeyama ‘118 shown above as the light-emitting dopant material of Kahen, based on the teaching of Kahen and Hatakeyama ‘118. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound 1-176 of Hatakeyama would have been a choice from a finite number of identified, predictable solutions exemplified in devices by Hatakeyama ‘118, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kahen et al. (US 2005/0025203 A1) (hereinafter “Kahen”) in view of Hatakeyama et al. (WO 2015/102118 A1—machine translation relied upon) (hereinafter “Hatakeyama ‘118”).
Regarding claims 1-6: Kahen discloses an organic semiconductor laser device {paragraphs [0022]-[0025]}.
The device comprises a fluorescent light-emitting material {paragraphs [0025], [0028], and [0128]}.
The fluorescent light-emitting material is selected to provide emission between 300 and 1700 nm {paragraph [0128]}.
Kahen does not teach a device comprising a fluorescent dopant having the structure of the instant formula (1).
Hatakeyama ‘118 teaches compounds that are fluorescent light-emitting dopants for use in light-emitting devices {(paragraphs [0008]-[0023] and [0034]-[0037]: Description of the compounds of the invention of Hatakeyama ‘118.), (paragraphs [0020], [0023], [0035], [0069], [0331]: The compound of the disclosure of Hatakeyama ‘118 can be used a fluorescent light-emitting dopants.)}.
Hatakeyama ‘118 exemplifies the compound shown below as a fluorescent light-emitting dopant {(paragraph [0802]: Compound (1-401) was used as a fluorescent light-emitting dopant.), (paragraphs [0016] and [0088]: Compound (1-401).)}.

    PNG
    media_image3.png
    325
    376
    media_image3.png
    Greyscale

The compound emits light having a peak emission wavelength of 458 nm {paragraph [0802]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic semiconductor laser device of Kahen by using the fluorescent dopant material of Hatakeyama ‘118 shown above as the light-emitting dopant material of Kahen, based on the teaching of Kahen and Hatakeyama ‘118. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of the compound 1-401 of Hatakeyama would have been a choice from a finite number of identified, predictable solutions exemplified in devices by Hatakeyama ‘118, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 15/327,328 in view of Hatakeyama et al. (“Ultrapure Blue Thermally Activated Delayed Fluorescence Molecules: Efficient HOMO–LUMO Separation by the Multiple Resonance Effect” Advanced Materials (2016) vol. 28, pp. 2777-2781.) (hereinafter “Hatakeyama”). 
Regarding claims 1-8: Claim 15 of copending Application No. 15/327,328 discloses an organic semiconductor laser device {claim 13}.
The organic semiconductor laser device comprises a delayed fluorescence material {claim 1}.
Claim 15 of copending Application No. 15/327,328 does not teach that the delayed fluorescence material has the structure of the instant formula (1).
Hatakeyama teaches thermally activated delayed fluorescence (TADF) materials for use in light-emitting devices {p. 2777, 1st col., 1st paragraph through p. 2778, 1st col., 1st paragraph}.
The TADF material of Hatakeyama can have the structure shown below {p. 2778, 1st col., 1st paragraph and Figure 2: DABNA-2}.

    PNG
    media_image1.png
    444
    728
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic semiconductor laser device of claim 15 of copending Application No. 15/327,328 by using the TADF material of Hatakeyama shown above as the delayed fluorescence material of claim 15 of copending Application No. 15/327,328, based on the teaching of claim 15 of copending Application No. 15/327,328 and Hatakeyama. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of DABNA-2 of Hatakeyama would have been a choice from two identified, predictable solutions taught by Hatakeyama, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786